Citation Nr: 1146138	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the Veteran's right carpometacarpal and radiocarpal joints (claimed as right hand arthritis).

2.  Entitlement to service connection for degenerative changes of the Veteran's left carpometacarpal and radiocarpal joints (claimed as left hand arthritis).

3.  Entitlement to service connection for a right shoulder disability, to include arthritis and/or impingement syndrome.

4.  Entitlement to service connection for a left shoulder disability, to include arthritis and/or impingement syndrome.

5.  Entitlement to service connection for a right knee disability, to include arthritis and patellar tendinitis.

6.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to April 1978.  He then served in the Army Reserves for approximately twenty-five years following this initial period of service.  In January 2003, the Veteran was called to active duty in support of Operation Enduring Freedom.  He served on active duty from January 2003 to May 2004, at which time he returned to the Army Reserves and served until 2009.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2005 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, both of which denied the Veteran's service-connection claims for right and left hand arthritis, right and left shoulder arthritis, right knee arthritis, and a stomach condition.   

By way of clarification, the Board notes that all issues on appeal were originally denied by the RO in December 2005, but following the submission of additional evidence, the RO appropriately readjudicated the Veteran's claim sua sponte in May 2006.  This May 2006 adjudication, in essence, reset the appeals clock and allowed the Veteran the benefit of another full year to initiate an appeal as to the denial of his original claims. 

The Veteran filed a Notice of Disagreement as to his hand, shoulder and knee claims in June 2006.  The RO subsequently issued a Statement of the Case as to these issues in July 2006, and the Veteran perfected an appeal by filing a timely VA Form 9 in October 2006.  

Significantly, the Veteran attached a handwritten document to his October 2006 VA Form 9 listing the medical evidence of record he believed supported his service-connection claims.  On this list, the Veteran specifically highlighted prior medical treatment for his claimed stomach condition, to include a Line of Duty determination dated December 9, 2004 and an Emergency Room report dated June 14, 2004.  Although the Veteran did not specifically state that he disagreed with the RO's denials of his stomach condition claims within one year of the Mary 2006 rating decision, it is clear from his October 2006 statements, as well as multiple subsequent submissions during the pendency of this appeal, that the Veteran intended to appeal his stomach condition claim in addition to his arthritis claims referenced above.  Resolving all doubt in the Veteran's favor, the Board construes the Veteran's October 2006 correspondence highlighting evidence in support of his service-connection claim for a stomach condition to be a timely Notice of Disagreement (NOD) with the RO's December 2005 and May 2006 rating decisions.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally construe all documents filed by a claimant].  As discussed in the REMAND section below, the RO has not issued a SOC as to the Veteran's stomach condition claim.  

In January 2010, the Board remanded the Veteran's claims for additional evidentiary development.  After such development was attempted, the Appeals Management Center (AMC) readjudicated the Veteran's claims and returned the Veteran's claims folder to the Board for further appellate review.

Clarification of issues on appeal

Although the Veteran's right knee and bilateral shoulder claims were previously identified and developed as service-connection claims for arthritis alone, based on the Veteran's description of his symptoms and the information submitted, the Board finds that his claim also reasonably encompasses his other diagnosed knee and shoulder conditions, which include right knee patellar tendonitis and bilateral shoulder impingement syndrome, respectively.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding the Veteran's knee and shoulder claims to include consideration of whether service connection is warranted for any knee or shoulder disability, to include arthritis and/or any other diagnosed knee or shoulder disorders.

Issues no longer on appeal

In December 2005 and May 2006, the RO also denied the Veteran's service-connection claims for left knee arthritis and for carpal tunnel syndrome of the right and left upper extremities respectively.  The Veteran disagreed with the RO's determinations and perfected an appeal as to all three issues.  

In January 2010, the Board remanded the Veteran's two carpal tunnel syndrome claims and his left knee claims for further evidentiary development.  The RO subsequently granted all three service-connection claims in a July 2011 rating decision.  As the award of service connection has been granted in full for each of these disabilities, the issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date]. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.
Reasons for remand

Additional service records

At the time of the Board's January 2010 decision, the service treatment records associated with the claims pertained in large part only to the Veteran's period of active duty service dating from January 2003 to May 2004.  The Board specifically instructed the agency of original jurisdiction (AOJ) in its January 2010 decision to attempt to obtain the Veteran's remaining service treatment records from the National Personnel Records Center (NPRC) and the Veteran's Army Reserve Unit.  Requests were to be made until it was determined that any further requests would be fruitless.  All requests and responses, positive or negative, were to be associated with the claims folder.  See the Board's January 2010 decision, page 4.  

Although the AOJ did in fact send the Ohio Army Reserves a letter dated January 15, 2010 requesting any of the Veteran's medical treatment records it had in its possession, it is unclear whether any response was received.  Indeed, it appears that some of the Veteran's Reserve records dated from 2004 to 2009 were faxed to the AMC from the Cleveland RO in May 2010, but these records were annotated with handwritten comments by the Veteran, suggesting that the Veteran himself compiled and submitted such records, and that no response was received from the Ohio Army Reserves. 

In any event, in addition to failing to adequately confirm that all of the Veteran's available reservist records were obtained from the Ohio Army Reserves, the AOJ also failed to send any request for service medical records to the NPRC, as instructed by the Board in January 2010.  Critically, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this case must be remanded a second time to ensure compliance with the Board's January 2010 remand instructions.  

The Board wishes to make clear that the Veteran has over 30 years of military service, dating back to 1977.  Currently of record are what appear to be the Veteran's service records dating from his most recent period of active duty service [January 2003 to May 2004], and some of his reserve records dated from 2004 to 2009.  Although the record contains scattered individual treatment reports dated prior to 2003, the strong majority of treatment reports dated from the Veteran's original period of active duty service [December 1977 to April 1978], and from his subsequent reserve service from 1978 to 2003 are not of record.  Additionally, as explained above, it is unclear whether the Veteran's reservist records dating from the end of the Veteran's active service in May 2004 to 2009 are complete.  The AOJ should contact the NPRC, the Veteran's Reserve Unit and any other appropriate sources for all available service treatment records.  Notice of inability to obtain these records should comply with 38 C.F.R. § 3.159(e) (2011).  

VA examinations

After completion of the above record development, the Board believes VA examinations are required to assess the nature and etiology of each of the Veteran's musculoskeletal disabilities at issue.

A.  Right and left hand arthritis

In essence, the Veteran contends that he has arthritis of both hands that was caused or aggravated by his period of active duty service from January 2003 to May 2004.  
The Veteran has been specifically diagnosed with degenerative changes of his right and left carpometacarpal and radiocarpal joints.  See the March 2010 VA examiner's joints report, pages 3 and 4.  

As noted above, the Veteran's service treatment records are incomplete.  However, the reports that are available dated during the Veteran's most recent period of active duty service do in fact note a "history of hand and wrist problems."  See the Veteran's July 31, 2003 Chronological Record of Medical Care.  In-service diagnoses include carpal tunnel syndrome and left wrist arthritis.  See the Veteran's July 31, 2003 and January 28, 2004 Chronological Records of Medical Care respectively.   As noted above, the Veteran has already been awarded service connection for carpal tunnel syndrome of both upper extremities.
The Veteran asserts that x-rays taken on November 8, 2004, within one year of his separation from active duty service, demonstrate the presence of bilateral hand arthritis.  Pertinently however, this radiological report noted no bony abnormalities bilaterally.  See the November 8, 2004 radiological report by Dr. N.S.R.  The Veteran was subsequently diagnosed with bilateral dorsal wrist arthralgias, and not arthritis, upon examination in February 2005.

The record includes no medical opinions linking the Veteran's current right or left hand arthritis to the Veteran's active duty service [either by direct causation or aggravation], or ruling out any such connections.  As such, the Board believes that a fully informed decision cannot be made without an initial medical assessment as to the nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

B. Right and left shoulder disabilities

The Veteran also claims that he has right and left shoulder disabilities that were caused or aggravated by his period of active duty service from January 2003 to May 2004.  

Concerning the Veteran's right shoulder, the Veteran has submitted a treatment report dated December 11, 2000 indicating a diagnosis of right shoulder bursitis prior to entering active duty service in January 2003.  See, e.g., the December 11, 2000 note from Dr. E.  Treatment reports dated between January 2003 and May 2004 note complaints of continued right shoulder pain.  See the Veteran's November 8, 2003 Chronological Record of Medical Care.  An August 2004 x-ray, taken just three months after discharge, showed some abnormal findings for the right shoulder, including degenerative changes of the interior labrum, but did not include a diagnosis of arthritis.  At a February 2005 VA examination, the Veteran was diagnosed with right shoulder impingement, but as noted in the Board's January 2010 decision, x-rays were only taken of the Veteran's left shoulder and not the right.

In accordance with the Board's January 2010 remand instructions, the AOJ scheduled the Veteran for a right shoulder examination in March 2010.  The VA examiner diagnosed the Veteran with biceps tendinosis and found that the Veteran had no arthritis of the right shoulder.  Based on these findings, the examiner determined that the Veteran's right shoulder condition preexisted service, but was not aggravated beyond its normal progression.  See the March 2010 VA examiner's report, page 7.  Crucially however, the March 2010 VA examiner specifically observed the presence of "changes of osteoarthritis" at the right glenohumeral and AC joints after reviewing x-rays at the same examination, and noted as much on page 5 of the examination report.  Based on this apparent contradiction in findings, the Board finds the March 2010 VA examiner's opinion inadequate for adjudication purposes.  An updated VA examination and opinion should be obtained.

In light the above-described necessity for an updated VA examination to assess the Veteran's right shoulder disability, the Board believes it would be in the best interest of the Veteran if his claimed left shoulder disability were evaluated at the same time.  Significantly, the Veteran was diagnosed with left shoulder arthritis during his active duty military service in September 2003.  See the Veteran's September 4, 2003 Chronological Record of Medical Care.  Pertinently however, x-rays taken at the Veteran's February 2005 VA examination showed no such arthritic disability, instead demonstrating an "unremarkable left shoulder."  See the February 2005 VA examiner's report, page 7.  The Veteran was diagnosed at that time with left shoulder impingement syndrome, and no opinion as to the etiology of such disability has been obtained.  The Board believes such an opinion is necessary before proceeding with a decision on the merits as to this issue. 

C. Right knee disability

Finally, the Veteran claims that he has a current right knee disability that was caused or aggravated by his period of active duty service from January 2003 to May 2004.  
The Veteran's treatment records dated between January 2003 and May 2004 note the presence of bilateral knee arthritis.  See, e.g., the Veteran's July 31, 2003 Chronological Record of Medical Care.  Crucially however, upon examination at the February 2005 VA examination, x-rays showed "unremarkable bilateral knees." See the February 2005 VA examiner's report, pages 4 and 8.  It is therefore questionable whether the Veteran had degenerative joint disease of the right knee in service.  In any event, the Veteran was diagnosed with insertional patellar tendinitis of the right knee at the February 2005 VA examination.  Therefore, an examination and opinion is necessary in order to determine whether the Veteran has a current disability of the right knee that was incurred or aggravated during his active duty service.

Manlincon concerns

As was described in the Introduction, the RO denied the Veteran's service-connection claim for a stomach condition in December 2005 and May 2006 rating decisions.  As noted above, the Board has construed correspondence received from the Veteran in October 2006 to be a timely Notice of Disagreement with the RO's prior denials of his stomach condition claim.  See the Veteran's October 2006 correspondence, highlighting evidence in support of his service-connection claim for a stomach condition.  A SOC pertaining to that issue has not been issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this issue is remanded so that the AOJ may issue a SOC on the issue of entitlement to service connection for a stomach condition.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his claimed hand, shoulder, right knee, or stomach disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also make a request to the National Personnel Records Center (NPRC), to the Veteran's Army Reserve Unit, and to all other appropriate sources in an attempt to obtain the following service records:

a.) Service treatment records dated during the time of the Veteran's first period of active duty service, from December 1977 to April 1978.

b.) Service treatment records dated during the time of the Veteran's 25 year period of service in the Army reserves, from 1978 to 2003.

c.) Service treatment records dated during the time of the Veteran's second period of active duty service, from January 2003 to May 2004 [that are not already of record].

d.) Service treatment records dated during the time of the Veteran's period of service in the Army Reserves, from 2004 to 2009 [that are not already of record].

Requests should be made until it is determined that any further requests would be fruitless.  All requests and responses, positive and negative should be associated with the claims folder.   Notice of inability to obtain any of these records should comply with 38 C.F.R. § 3.159(e) (2011).  

3.  After all efforts to obtain these additional service records have been exhausted, the VBA should then schedule the Veteran for an orthopedic examination of his hands and wrists.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the location of any hand or wrist degenerative arthritis.  If possible, the examiner should attempt to distinguish symptomatology attributable to the Veteran's arthritis from  symptomatology attributed to the Veteran's service-connected carpal tunnel syndrome.  If the examiner cannot ascribe particular symptoms to either diagnosis, this should also be indicated.  

The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:

a.) Is it undebatable that the Veteran had 
a chronic musculoskeletal disability of the right or left hand or wrist that preexisted his entrance into active duty military service in January 2003?  The examiner should specifically comment on the Veteran's noted history of hand and wrist pain on a July 31, 2003 Chronological Record of Medical Care.

b.)  If it is undebatable that the Veteran 
had a chronic musculoskeletal disability of the right or left hand or wrist that preexisted his entrance into active duty military service, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?  The examiner should comment upon the Veteran's continued complaints of ongoing wrist and hand pain during his period of service from January 2003 to May 2004.

c.) If it is NOT undebatable that the 
Veteran had a chronic musculoskeletal disability of the right hand or wrist that preexisted his entrance into active duty military service, is it as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's current degenerative changes of the carpometacarpal and radiocarpal joints had their onset in, or are otherwise related to the Veteran's active duty military service from January 2003 to May 2004?  If the examiner finds no disability in service, he/she must address whether the Veteran's current arthritis is attributable to the Veteran's military service on the basis of a delayed onset theory of causation.  The examiner should also specifically indicate whether the Veteran's bilateral hand and/or wrist arthritis as likely as not manifested not during service, but within the first year following the Veteran's separation from service, between May 2004 and May 2005.  

If the Veteran's current musculoskeletal disabilities of the hands and/or wrists were as likely as not caused or aggravated by another disability, to include his service-connected bilateral carpal tunnel syndrome, this should also be made clear.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  VBA should also schedule the Veteran for an orthopedic examination of his right and left shoulders.  X-rays of each shoulder should be performed.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current right and left shoulder diagnoses, if any, to include impingement syndrome and/or arthritis.

The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:

a.) Is it undebatable that the Veteran had 
a chronic musculoskeletal disability of the right or left shoulder that preexisted his entrance into active duty military service in January 2003?  The examiner should specifically comment on the Veteran's December 2000 diagnosis of right shoulder bursitis.

b.)  If it is undebatable that the Veteran 
had a chronic musculoskeletal disability of the right or left shoulder that preexisted his entrance into active duty military service, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?  The examiner should comment upon the Veteran's continued complaints of ongoing left and right shoulder pain during his period of service from January 2003 to May 2004.
				
c.) If it is NOT undebatable that the 
Veteran had a chronic musculoskeletal disability of the right or left shoulder that preexisted his entrance into active duty military service, is it as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a  current left or right shoulder disability that had its onset in, or is otherwise related to the Veteran's active duty military service from January 2003 to May 2004?  If the examiner finds no disability in service, he/she must address whether the Veteran's current disability is attributable to the Veteran's military service on the basis of a delayed onset theory of causation.  The examiner should also specifically indicate whether any current shoulder arthritis as likely as not manifested within the first year following the Veteran's separation from service, between May 2004 and May 2005.  

As above, the examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  VBA should also schedule the Veteran for an orthopedic examination of his right knee.  X-rays of the right knee should be performed.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current right knee diagnosis, if any, to include tendinitis and/or arthritis.

The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:

a.)  Is it undebatable that the Veteran had 
a chronic musculoskeletal disability of the right knee that preexisted his entrance into active duty military service in January 2003?  

b.) If it is undebatable that the Veteran 
had a chronic musculoskeletal disability of the right knee that preexisted his entrance into active duty military service, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?  The examiner should comment upon the Veteran's continued complaints of ongoing right knee pain during his period of service from January 2003 to May 2004.
				
c.) If it is NOT undebatable that the 
Veteran had a chronic musculoskeletal disability of the right knee that preexisted his entrance into active duty military service, is it as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a  current right knee disability that had its onset in, or is otherwise related to the Veteran's active duty military service from January 2003 to May 2004?  If the examiner finds no disability in service, he/she must address whether the Veteran's current disability is attributable to the Veteran's military service on the basis of a delayed onset theory of causation.  The examiner should also specifically indicate whether any current right knee arthritis as likely as not manifested within the first year following the Veteran's separation from service, between May 2004 and May 2005.  

If the Veteran's current musculoskeletal disability or disabilities of the right knee were as likely as not caused or aggravated by another disability, to include his service-connected left knee patellofemoral syndrome, this should also be made clear.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The VBA should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding his service-connection claim for a stomach condition.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R.        § 20.302(b) (2011). 

7.  After undertaking all required procedural development under the VCAA, and any other evidentiary development it deems necessary, the VBA should review the Veteran's entire record, and adjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

